The State of TexasAppellee/s




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                          April 3, 2014

                                      No. 04-13-00820-CR

                              Jose Isabel Martinez HERNANDEZ,
                                           Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 406th Judicial District Court, Webb County, Texas
                              Trial Court No. 2012CRU010-D4
                         Honorable Oscar J Hale, Jr., Judge Presiding


                                         ORDER
        Court reporter Annette E. Escobar has filed a motion for extension of time to file a video
exhibit. We grant the motion and order the exhibit filed by April 11, 2014.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of April, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court